Citation Nr: 1738331	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  16-47 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for rectal cancer.

3.  Entitlement to service connection for skin cancer.

4.  Entitlement to service connection for bladder cancer.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from October 1954 to October 1956 and from November 1961 to October 1962.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  Jurisdiction in these matters has been transferred to the VA RO in Detroit, Michigan.

In August 2017, the Veteran's representative waived initial consideration of additional evidence by the agency of original jurisdiction.  38 C.F.R. § 20.1304 (c) (2016). 

The Board also acknowledges that the May 2015 rating decision also granted service connection for bilateral hearing loss at an initial 20 percent disability rating, granted service connection for tinnitus at an initial 10 percent disability rating, and denied service connection for a mental health condition, headaches, high blood pressure, a vision disability, a thyroid disability, sleep apnea, a nerve condition and arthritis.

In the Veteran's July 2015 notice of disagreement (NOD), the Veteran indicated that he disagreed with all 14 of the issues decided in the May 2015 rating decision.  Accordingly, in August 2016, the RO issued a statement of the case (SOC) which addressed all 14 issues.

However, in his September 2016 substantive appeal, the Veteran specifically indicated that he was only appealing the issues of entitlement to service connection for prostate cancer, rectal cancer, bladder cancer and skin cancer.

As a result, despite the Veteran's representative's April 2017 Informal Hearing Presentation listing all 14 issues from the May 2015 rating decision, the only issues currently on appeal are the ones listed on the title page as the Veteran specifically limited his perfected appeal to these particular issues.  As a result, the issues of entitlement to an initial rating in excess of 20 percent for hearing loss, entitlement to an initial rating in excess of 10 percent for tinnitus and entitlement to service connection for a mental health condition, headaches, high blood pressure, a vision disability, a thyroid disability, sleep apnea, a nerve condition and arthritis have not been perfected and are not currently before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a) (2) (West 2014).


FINDINGS OF FACT

1.  The Veteran was exposed to herbicides.
 
2.  The Veteran has a diagnosis of prostate cancer, which became manifest after service to a degree of 10 percent or more.

3.  The Veteran has a current rectal cancer disability that is secondary to his service-connected prostate cancer.

4.  A skin cancer disability was not shown in service, did not manifest to a compensable degree within one year of service separation, and is not otherwise related to service.

5.  The Veteran does not have a current bladder cancer disability.


CONCLUSIONS OF LAW

1.  Prostate cancer may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.307, 3.309 (2016).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for rectal cancer are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

3.  Skin cancer was not incurred in service, nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5103, 5103(A) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

4.  The criteria for service connection for bladder cancer have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.316 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

The RO provided notice to the Veteran in the June 2014 VA Form 21-526EZ.  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorders described by the Veteran.  

The Veteran was not provided with a VA examination and opinion to assess the current nature and etiology of his claimed bladder cancer and skin cancer disabilities.  However, VA need not conduct an examination with respect to the claims on appeal, as information and evidence of record contains sufficient competent medical evidence to decide the claim.  See 38 C.F.R. § 3.159(c) (4).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, and as will be discussed in detail below, the standards of McLendon are not met in this case as there is no credible lay evidence or competent medical evidence that the Veteran's skin cancer disability is related to service and there is no evidence that the Veteran has a current bladder cancer disability that is related to service.  Thus remand for a VA examination is not necessary. 

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf.  The Board finds that no additional RO action to further develop the record on the claims is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Certain diseases, to include prostate cancer, malignant tumors (rectal cancer and bladder cancer) and skin cancer may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §] 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2016). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities such as prostate cancer, skin cancer, and bladder cancer is through a demonstration of continuity of symptomatology.  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service- connected disease or injury.  Such permits a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice- connected disability by a service- connected disability.  Id.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b). 

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board observes that the Veteran served in the Republic of Vietnam.  Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307. 

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. §§ 3.307(a) (6) (iii), 3.313(a). 

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service (except for chloracne and acute and subacute peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307, 3.309(e).  The enumerated diseases are AL amyloidosis; chloracne or other acneform diseases; Type II diabetes; Non-Hodgkin's lymphoma; Hodgkin's disease; chronic lymphocytic leukemia; multiple myeloma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; respiratory cancers; prostate cancer; and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The term "soft-tissue sarcoma" includes adult fibrosarcoma, dermatofibrosarcoma protuberans, malignant fibrous histiocytoma, liposarcoma; leiomyosarcoma; epithelioid leiomyosarcoma (malignant leiomyoblastoma); rhabdomyosarcoma; ectomesenchymoma; angiosarcoma (hemangiosarcoma and lymphangiosarcoma); proliferating (systemic) angioendotheliomatosis; malignant glomus tumor; malignant hemangiopericytoma; synovial sarcoma (malignant synovioma); malignant giant cell tumor of tendon sheath; malignant schwannoma, including malignant schwannoma with rhabdomyoblastic differentiation (malignant Triton tumor), glandular and epithelioid malignant schwannomas; malignant mesenchymoma; malignant granular cell tumor; alveolar soft part sarcoma; epithelioid sarcoma; clear cell sarcoma of tendons and aponeuroses; extraskeletal Ewing's sarcoma; congenital and infantile fibrosarcoma; malignant ganglioneuroma; and amyotrophic lateral sclerosis (ALS).  38 U.S.C.A. §1116; 38 C.F.R. §§ 3.307(a) (6) (iii), 3.309(e), 3.313, 3.318.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

I.  Prostate Cancer

The Veteran contends that his diagnosed prostate cancer is the result of his military service as he was exposed to Agent Orange while stationed in Southeast Asia. 

As noted above, the law provides that for claims based on the chronic effects of exposure to Agent Orange, presumptive service connection may be established for certain diseases, including prostate cancer, as specified above.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).

A review of the Veteran's service personnel records shows that he was stationed in Saigon from July 1962 to August 1962.  As a result, exposure to herbicides is conceded.

Notably, in the May 2015 rating decision, the RO denied entitlement to service connection for prostate cancer on the basis that the evidence did not demonstrate a current diagnosis of prostate cancer.  However, private medical evidence submitted since the May 2015 rating decision demonstrates a diagnosis of prostate cancer.  Notably, a February 2008 private treatment report noted a diagnosis of prostate cancer.  Additionally, a June 2013 private treatment report noted a history of prostate and colon cancer.  

Regarding presumptive service connection for diseases associated with exposure to herbicide agents, it is warranted if a disease listed under § 3.309(e), with the exception of chloracne or other acneform disease, becomes manifest to a degree of 10 percent at any time after service.  As opposed to the requirements for direct service connection, the disease need not manifest within the appellate period. 

The medical evidence of record shows that the Veteran has a current diagnosis of prostate cancer.  The manifestation of his disability is consistent with at least a 10 percent evaluation under the appropriate diagnostic code.  38 C.F.R. § 4.119, Diagnostic Code (Code) 7528.  As a result, the requirements of § 3.307(a) (6) are met and presumptive service connection of prostate cancer is warranted on a presumptive basis.

In sum, there is conceded exposure to herbicides, and there is evidence that he has a current diagnosis of prostate cancer.  As a result, service connection for prostate cancer on a presumptive basis is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.309(e); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001). 




II. Rectal Cancer

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for rectal cancer is warranted.

Initially, as noted above, service connection may be granted on a presumptive basis for certain chronic diseases, rectal cancer if such disease is shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2016).  In this instance however, service connection for rectal cancer on a presumptive basis is not warranted as the record does not show evidence of rectal cancer within one year of the Veteran's separation from active duty.  

The Board also notes that in some instances presumptive service connection is warranted based on Agent Orange exposure.  In this case, exposure to herbicide agents such as Agent Orange is conceded, as the service personnel records show that the Veteran did serve in the Republic of Vietnam.  

However, while the Veteran served in Vietnam, and his exposure to herbicides is therefore presumed, rectal cancer is not one of the conditions for which VA has specifically determined a presumption of service connection is warranted.  Accordingly, entitlement to service connection on a presumptive basis based on exposure to herbicides is not warranted.  

The Board must also consider whether the Veteran's rectal cancer was directly caused by herbicide exposure.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  A presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).

Regarding service connection on a direct basis, the Veteran's service treatment records were negative for any complaints, treatment, or diagnoses of a rectal cancer disability and he was not diagnosed with rectal cancer until many years after service.  This is strong evidence against a finding of any continuity of symptomatology and weighs against his claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

However, the Board notes that service connection is warranted on a secondary basis as the record contains medical evidence that the Veteran's rectal cancer disability is related to his now service-connected prostate cancer disability.  Notably, a private physician in a June 2008 treatment report noted that the Veteran had "underwent radiation for prostate cancer and then developed rectal cancer".   

Notably, there is no contrary medical evidence of record that indicates that the Veteran's rectal cancer disability was not caused or aggravated by treatment for his service-connected prostate cancer disability.  As a result, the Board finds that service connection is warranted on a secondary basis.

Additionally, a remand for a new VA examination is not necessary because the evidence of record is sufficient to grant the Veteran's claim, and a remand would only serve to unnecessarily delay final adjudication of the claim.

In sum, for the reasons and bases discussed above, the Board has resolved doubt in favor of the Veteran, and service connection for a rectal cancer disability is granted.  See 38 U.S.C.A. § 5107(b).

III.  Skin Cancer

The Veteran's service treatment records are negative for treatments or complaints of a skin cancer disability.  

An October 2012 private treatment report noted that the Veteran had a history of a posterior occipital scalp lipoma.

A March 2016 VA treatment report noted an assessment of carcinoma in situ of the skin of the ear.

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for skin cancer is not warranted.

Initially, as noted above, service connection may be granted on a presumptive basis for certain chronic diseases, including skin cancer, if such disease is shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2016).  In this instance however, service connection for skin cancer on a presumptive basis is not warranted as the record does not show evidence of skin cancer within one year of the Veteran's separation from active duty.  In this regard, the first evidence of possible skin cancer is the March 2016 VA treatment record noting carcinoma in situ of the skin of the ear.  Accordingly, service connection for skin cancer on a presumptive basis is not warranted as the Veteran's skin cancer did not manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.

The Board also notes that in some instances presumptive service connection is warranted based on Agent Orange exposure.  In this case, exposure to herbicide agents such as Agent Orange is again conceded, as the service personnel records show that the Veteran did serve in the Republic of Vietnam.  

However, while the Veteran served in Vietnam, and his exposure to herbicides is therefore presumed, a skin carcinoma is not one of the conditions for which VA has specifically determined a presumption of service connection is warranted.  Accordingly, entitlement to service connection on a presumptive basis based on exposure to herbicides is not warranted.  

The Board must also consider whether the Veteran's skin cancer was directly caused by herbicide exposure.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  A presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).

Regarding service connection on a direct basis, the Veteran's service treatment records were negative for any complaints, treatment, or diagnoses of a skin disability and he was not diagnosed with skin cancer until many years after service.  This is strong evidence against a finding of any continuity of symptomatology and weighs against his claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

Further, there is no competent evidence or opinion otherwise suggesting that there exists a nexus between a current skin cancer disability and the Veteran's service, and neither the Veteran nor his representative have presented or identified any such existing medical evidence or opinion.  Moreover, none of the competent medical evidence of record reflects that the Veteran's skin cancer is related to his presumed exposure to herbicides.

Consequently, entitlement to service connection for a skin cancer disability is also not warranted on a direct basis.

IV.  Bladder Cancer 

The Veteran's service treatment records are negative for treatments or complaints of a bladder disability.  

A May 2007 ultrasound noted complaints of voiding difficulty.  The diagnosis was elevated post void residual.

A July 2007 private treatment note after a cystoscopy specifically indicated that there were no tumors on the bladder.

A February 2009 private CT scan note indicated that there was mass-effect on the prostate and bladder with bladder wall thickening.

Notably, a December 2012 private treatment report provided a detailed medical history which included rectal and prostate cancer but was negative for complaints, treatments or diagnoses related to bladder cancer.

Similarly, a March 2016 VA treatment report was also negative for complaints, treatments or diagnoses related to bladder cancer.

Under the circumstances of this case, the Board concludes that service connection is not warranted for a bladder cancer disability as the Veteran has not been shown to have a current bladder cancer disability.

As noted above, the Veteran's service treatment records are negative for treatments or complaints of a bladder cancer disability.  

Moreover, the Veteran's post-service treatment records are also negative for complaints or treatments of a bladder cancer disability.  

Notably, while bladder cancer (tumors) is presumptive conditions related to the Veteran's conceded herbicide exposure, the record is entirely negative for complaints or treatments related to a bladder cancer disability.  

Accordingly, neither the lay nor medical evidence of record supports a current diagnosis of the claimed bladder cancer disability as there is no evidence in the record of a current bladder cancer disability.

Hence, whereas here, the competent evidence establishes that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant appeal, the claim for service connection for a bladder cancer disability must be denied because the first criterion for the grant of service connection-competent evidence of the disability for which service connection is sought-is not met.

V. Skin and Bladder Disabilities

The only evidence linking the claimed skin and bladder cancer disabilities to service is the Veteran's own statements.  To the extent that the Veteran contends that a relationship exists between his claimed current disabilities and service, the Board finds that the Veteran does not have the medical expertise to provide an opinion regarding the claimed skin and bladder cancer etiologies.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Thus, the Veteran's assertions that there is a relationship between his claimed bladder cancer and skin cancer disability and his service, to include as secondary to herbicide exposure, are not sufficient in this instance and are outweighed by other probative evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

For these reasons, the Board finds that a preponderance of the evidence is against the claims for service connection for skin cancer and bladder cancer and the claims must be denied.  


ORDER

Entitlement to service connection for prostate cancer is granted.

Entitlement to service connection for rectal cancer is granted.

Entitlement to service connection for skin cancer is denied.

Entitlement to service connection for bladder cancer is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


